Title: To George Washington from William Gordon, 12 January 1778
From: Gordon, William
To: Washington, George



My Dear Sir
Jamaica Plain [Mass.] Jany 12. 1778.

I was a stranger to the subjects of the present letter when I wrote last week, or should have mentioned them considering their importance. Mr Hancock reports that your Excellency designs quitting the command of the army. I hope he has no good foundation for what he says. I should dread your doing it, did I believe it probable, for I apprehend the cause would suffer amazingly by it, & that the continent would find it exceedingly difficult to unite so universally in any other gentleman. The conduct of multitudes has been such, that was not the cause to suffer I should not wonder were many gentlemen to withdraw themselves from the service of the publick, but there is no leaving the guilty to be punished for their misbehaviour without endangering the cause. I trust if at any time you have had thoughts of quitting you have for the good of the whole laid aside all such intention. I am not so mistaken in Mr Hancock as the generality, & therefore can easily suppose, if he has any particular end to answer that he will propogate such a report upon the slightest foundation: but shall be glad to have it under your Excellency’s

hand that you have no thoughts of a resignation, & in the strongest terms, that I may strangle the report instantly.
I have further to acquaint you, that an officer of rank & character among the enemy, inform’d a friend of mine in private free conversation, that the silver bullets flew plentifully at Tyconderoga, that ten thousand guineas was a strong temptation, that had not Gates been sent to command they had succeeded, that he was an honest man, that he had been tried alias tempted, that he believed Schuyler was not sorry that his house & buildings were burnt—the officer declared upon his honour that there was bribery & treachery. At present I can neither tell you my informer, nor the name of the officer, but shall probably have liberty for both when the enemy are gone. You know my informer well, & would believe him readily. I write to your Excellency with the utmost confidence, & leave it with your prudence to make what use you please of the letter. Your most affectionate friend & humble servant

William Gordon

